Case 5:19-cv-01444-NC Document 1-1 Filed 03/20/19 Page 1 of 13




        EXHIBIT A
   TO NOTICE OF REMOVAL
       Case 5:19-cv-01444-NC Document 1-1 Filed 03/20/19 Page 2 of 13

                                                                      Service of Process
                                                                      Transmittal
                                                                      02/19/2019
                                                                      CT Log Number 534954765
TO:     Howard Harris
        BMW of North America, LLC
        300 Chestnut Ridge Road
        Woodcliff Lake, NJ 07677-7731

RE:     Process Served in California

FOR:    BMW of North America, LLC  (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                 LINDA CHRISTENSEN, PLTF vs. BMW OF NORTH AMERICA, LLC, ETC., ET AL., DFTS.
DOCUMENT(S) SERVED:              Summons, Complaint, Stipulation and Order
COURT/AGENCY:                    Santa Cruz County - Superior Court - Santa Cruz, CA
                                 Case # 19CV00473
NATURE OF ACTION:                Product Liability Litigation - Lemon Law - 2017 BMW X5
ON WHOM PROCESS WAS SERVED:      C T Corporation System, Los Angeles, CA
DATE AND HOUR OF SERVICE:        By Process Server on 02/19/2019 at 14:23
JURISDICTION SERVED :            California
APPEARANCE OR ANSWER DUE:        Within 30 Calendar days after this summons and legal papers are served on you
ATTORNEY(S) / SENDER(S):         Terry L. Baker
                                 820 Bay Avenue
                                 Suite 230L
                                 Capitola, CA 95010
                                 831-476-7900
ACTION ITEMS:                    CT has retained the current log, Retain Date: 02/21/2019, Expected Purge Date:
                                 02/26/2019

                                 Image SOP

                                 Email Notification,  Barry Chen  Barry.chen@bmwnaext.com

                                 Email Notification,  Diane Carbone  Diane.Carbone@bmwna.com

                                 Email Notification,  Gino Palacios  Gino.Palacios@bmwnaext.com

                                 Email Notification,  WR Litigation  WR_LITIGATION@bmwna.com

SIGNED:                          C T Corporation System
ADDRESS:                         818 West Seventh Street
                                 Los Angeles, CA 90017
TELEPHONE:                       213-337-4615




                                                                      Page 1 of  1 / AS
                                                                      Information displayed on this transmittal is for CT
                                                                      Corporation's record keeping purposes only and is provided to
                                                                      the recipient for quick reference. This information does not
                                                                      constitute a legal opinion as to the nature of action, the
                                                                      amount of damages, the answer date, or any information
                                                                      contained in the documents themselves. Recipient is
                                                                      responsible for interpreting said documents and for taking
                                                                      appropriate action. Signatures on certified mail receipts
                                                                      confirm receipt of package only, not contents.
                      Case 5:19-cv-01444-NC Document 1-1 Filed 03/20/19 Page 3 of 13

                                                                                                                            fEB 1 9 2019                     SUIVI-10Q
                                        SUMMONS                                                                                    eon COURT use ONLY
                                                                                                                               (SOLO PARA USOOS LA CORTE)
                                    (CtTACION JUDICIAL)
  NOTICE TO DEFENDANT:
                                                                                                                       ELECTRONICALLY FILED
  (AVISO AL DEMANDADO):
                                                                                                                       Superior Court of California
                                                                                                                       County of Santa Cruz
   DOES SNEZHJirnSv                                                                                   ; and            2/11/2019 11:09 AM
                                                                                                                       Alex Calvo, Clerk
  YOU ARE BEING SUED BY PLAINTIFF:                                                                                     By; 2ena Mena, Deputy
  (LO ESTA DE/WAA/DAWDO EL DEMANDANTE):
   LINDA CHRISTENSEN, an inclividua!



   bB?ovf                                          decide againsl you without your being heard unless you respond within 30 days. Read the information

   seized Sn'^L^ p!amlirA°^UE?t'^o\onr                                                                  ^                               ^o^^^ and have a copy


   =.sssrr=.“£?s-S"TrF=“"“
   refe™aT”r^ce1ryol®i™o';'Xd"Ln                    ITJ,1 'f                                                        ="




  =K=s^E~r~“r=='s=-—
  mSdS,                          a nc responds denirp de 30 diap. la cone puede dacidir an an cpnda sin ascnchar su version. Laa la informaciOn a

  eona7lit°Jnua °sf7n'lrnnnn''71°           '' ='’"*3“®'’      >■                           ='=5 lagalBS para prasanlar una respoesla por escrito en esia
  an toLlolagaloorreao si dasea oa7p4c7sTnTcaso anla^om e7o7sw7n                                   7'°
  :SeTa7^=:7ro7d%7‘‘‘'^
  qae la dton Imlfantda axenMn da LlVd7rnnfn77^                                                  "■         a/ secwJo ie la cooo
  2o0« qJa"rsu7oS. d^r^yTnes 7nZts !Zrlencia                                            °              """"">- '=

  /bSToS"/ 'ffnf^ofda'lllZTof'alZnd'rT: ° "" f'"’Satfo ,V,™tf;s,omoo(o. S no conooo o on aOogado. poede Uamar a on Servian da
  programs d°s^^idos /-oSes 5i?S rf/f; ^                          ^epu/s/Vos para obtensr servicios legales graluitos de un



  SS===“~|“=                                                                                                               en t/n caso de derecho civil. TIene qua

The name and address of the court is:                   '                                                        Case .vumeer:
(Elnambre y direcdon de la code es): Sania Cruz Coiiniy Superior Court                                           (HOmtn eel Cats)
 701 Ocean Street, Snntu Cruz. CA 95060                                                                                             19CV00473


                                                                                                                                                     es):
Terry L. Baker, S20 Bay Avenue. Sune 230L, Capiiola, CA 95010 831.476.7900
DATE:
(Fecha)    2/11/2019                                                        Clerk, by                    ^                                                  , Deputy
            , .-------------- ---------------          ALEX CALVO (Secretario) ._ _^fc                                                                       (Adjunto)
(Forproo. or service ot ims summons, use Proof of Sen/ice of Summons (form POS^!))
(Para prveoa ae emrega de esia atatidn use el formulario Proof of Service of Summ^s. /poS-OfOJJ.                                                      Zena Mena
                                     ’NOTICE TO THE PERSON SERVED: You are served
                                     1. (  ! as an individual defendant.
                                     2E ) as the person sued under ihe fictitious name of (specify):

                                     3. xxxxx on behalf of {specify): BMW of North America, LLC, a limited liability corporation

                                        under: l_Z] CCP 4 ;6.10 (corporation)                                |
                                                                                                   )                     CCP 416.60 (minor)
                                                 I----- 1 CCP 416.20 (defunct corporation)      j  )                     CCP 416.70 (conserva(ee)
                                                        I CCP 416.40 (association or pannership) ( j                     CCP 416.90 (authorized person)
                                                xxxx other (spec/jy); Corps. C. 17701.16 (LLC)
                                             I oy personal delivery on ('dale): ^£0 J 0 2P1^
FamAtfopiac lar !.'wty.c.y u»e                                                                                                                               Pace 1 ot 1
        Council Caii;e.-r>'.‘.                                      SUMMONS                                                          CMC ct CMl PiocMure §§412.20.46S
 SL'«-;C0 JRev .iaj- I. JC-:£{
                                                                                                                                                    •■vnw.caunimoa.gov
                 Case 5:19-cv-01444-NC Document 1-1 Filed 03/20/19 Page 4 of 13


                                             COUNTY OF SANTA CRUZ
  701 Ocean Street, Room 110                                                                                   FILED
  Santa Crm.CA9S060__________                                                                                 02/11/2019

  Linda Christensen                                                                                        Alex Calvo. Clerk

                                                                                                            By: Zena Mena
  VS
                                                                                                       Deputy, Santa Cruz County
  BMW of North America, LLC


                   CASE MANAGEMENT tNFORMATION AND SETTING                                     CASE NO:
                                                                                               19CV00473




 DEFENDANT: YOU HAVE 30 CALENDAR DAYS TO FILE A WRITTEN
 RESPONSE WITH THE COURT ONCE YOU HAVE BEEN SERVED
 WITH THE SUMMONS AND COMPLAINT.
 The date below is for a Case Management Conference. If you have not responded within 30 days, this hearing
 MAY NOT take place.

 It IS the duty of each party to be familiar with the Caiifornia Rules of Court
                                                                                and the date, time and place of the
 first case management conference.

 A written response is not always necessary. To make this determination it is i
 information. Some options are:                                               important to seek legal advice and

       1. Santa Crur County Bar Association lawyer Referral Service: 831-425-4755 (Fee Based service!
          SaSiiajLnSw^'fortows'’                    ^                                                 831-786-7200 option 4.

    3. Santa Cruz Law Library; 701 Ocean Street,
                                                   Room 70 (Basement), Santa Cruz, CA 95060 831-420-2205 www.lawlibr;.rv nrp
       for hours.
    4. Watsonville Law Center: 831-722-2845




YOUR CASE MANAGEMENT CONFERENCE DATE:

 DATE: 06/13/2019                              TIME; 8:30 A.M.              Santa Cruz Department 10
Address of the Court: 701 Ocean Street, Santa Cruz, California
              Case 5:19-cv-01444-NC Document 1-1 Filed 03/20/19 Page 5 of 13
                                                                                         ELECTRONICALLY FILED
                                                                                         Superior Court of California
                                                                                         County of Santa Cruz
                  terry L BAKER (SBN 214365)
                                                                                         2/11/2019 11:09 AM
                 b20 Day Avenue. Suite 230L                                              Alex Calvo, Clerk
          2      Capuola. CA 95010                                                       By: 2ena Mena, Deputy
                 Tel:
                 ,,     (831)476-7900
                 l;ax; (831)476-7906
                 thaker/n)consLinicrln\vQroLip .nci
          4
                Attorney for Plaintiff
                LFNDa CHRISTENSEN
          6
          7

      8

      9                                     SUPERIOR COURT OF CALIFORNIA

     lO                                  COUNTY OF SANTA CRUZ
               LINDA CHRIS I ENSEN. an individual.
     II                                             Case No. 19CV00473
                                        Plaintiff,                      COMPLAINT FOR;
     12
               V.S.
     13                                                                 Violations of Song-Beverly Warranty Act-
               BMW OF NORTH AMERICA I I r                 m             Violations of Magnuson-Moss Warrant)' ’
 14                               ^                           ONE

 15

 16                                    Defendants.

 17                    Plaintifl alleges that, at alt times relevant;
 I8
                                            FACTS COMMON TO AM. COUNTS
 19                    1.     Dclendani BMW of North America, LLC (hereinafter ■
                                                                                   BMW") is a duly
20            au.hon.ed Delaware limited liability- company doing business in Santa Cruz Countjc
21            California.
22                    7
                           PlainliK does not know the true names
                                                                 of the defendants sued herein as Does
23            One through Twenty and sues said dclendants pursuant to the provisions of Code of Civil
24            Procedure     474.
25                    3.     On or about October 29, 2016, plaintiff purchased
                                                                                      a new 2017 BMW X5
26        (-vehicle-) which was manufaclured and/or distributed.
                                                                     and waiTanted by BMW.
27                    4.     In connection with the transaction, BMW issued to plaintiffs express
28        warranties within the meaning of Cal. Civil Code sS 1791.2, which were also written



          Chribicnsen v. BMW of Norili.Amcricci LLC. Cl iil.-I-
                                                                                                   COMPLAINT
               Case 5:19-cv-01444-NC Document 1-1 Filed 03/20/19 Page 6 of 13


               I    warranties within the meanin
                                                   g of 15 U.S.C. § 2301(6). By the terms of th
            2       warranties, defendant promised that the vehicle                               e express written
                                                                         s matenal and workmanship was defect free,
            3       undertook to preserve and maintain the
                                                               utility and performance of the vehicle and to provide
           4        compensation if there is a failure in utility
                                                                  or performance, and agreed to refund, repair,
           5       replace, or take other
                                          remedial action with respect to the vehicle.
           6              5.      Plaintiff purchaswi th e vehicle primarily for personal, family or household
        7          purposes.
       8                     6.        Subsequent to plaintiffs purchase, the vehicle exhibited
                                                                                                  numerous defects and
       9 nonconformities covered by the warranties which
                                                                          substantially impair the use, value and
     10 ,1 safety of the motor vehicle to the plaintiff.
     II i                 7.          Plaintiff delivered the nonconforming motor vehicle to BMW’s authorized
     12 i repair facilities for
                            repairs pursuant to the teims of the warranties. Defendant has failed to
  131:I repair or replace the vehicle, or provide restitution.
 14!:
    i'
 15                                                                         ranty Act
                                       {uy Plaintiff and against BMViQ
 16;^          8.      Plaintiff incorporates all preceding paragraphs.
 17 ■;                  9.           Plaintiff is a “buyer” as defined by Cal. Civ. Code § 1791(b).
 IS,;                   10.          The vehicle is a “consumer good” as defined by Cal. Civ. Code § 1791(a).
 19 i!                  il.          BMW IS a “warrantor” as contemplated by Cal. Civ. Code § 1795.
 20
      il    12.                     Plaintiffs purchase of the vehicle was a “sale” as defined by Cal. Civ. Code
21 I 179I(n).
22 li                   13.         BMW violated the Song-Beverly Act by failing to
                                                                                       conform the vehicle to the
23 |i express written warranties within a reasonable
                                                    number of repair attempts or within the
24!
     warranty periods and failing to promptly replace the vehicle or make
                                                                          restitution to the
25 : plaintiff.
26                     14,         The above-described defects, malfunctions, and nonconfonnities
27
     I: .                                                                                              substantially
           impair the use, value, and safety of the vehicle.
28                     3 S.        Plaintiff has not made unreasonable or unintended use of the vehicle.


       Christensen                BMW of North America, LLC, et aI.-2-
                                                                                                      COMPLAINT
             Case 5:19-cv-01444-NC Document 1-1 Filed 03/20/19 Page 7 of 13



        1             16.       Pursuant to Civil Code § 1793.2(d). BMW must refund the price of the vehicle
       2      to plaintiff.
       3              17.       Pursuant to Civil Code § 1794(a), plaintiff is entitled to restitution.
       4              18.       As a direct and proximate result of said violations of the Song-Beverly Act,
      5 plaintiff has sustained, and continue to sustain, actual, incidental and consequential damages
     6 in the approximate amount of $81,000 according to proof.
     7                19.      The failure of BMW to comply with the Song-Beverly Act was willful in that
     8 BMW had actual knowledge of the vehicle’s defects and malfunctions, knew of its legal

     9 duties under the warranty and the law, but repeatedly refused to make necessaiy repaire
  10 and/or provide a refund.
  11                 20.       Pursuant to Civil Code § 1794(c), plaintiff is entitled to a civil penalty of two
  12 times the amount of her actual damages.
 13                  21.       Pursuant to Civil Code § 1794(d), plaintiff is entitled to reasonable attorney
 14 ; fees according to proof
 15 I                                       SECOND CAUSE OF ACTION
        li                Breach of Implied Warranty—Song-Beverly Consumer Warranty Act
 16;                                        (By Plaintiff and against BMW^
 17;ii              22.       Plaintiff incorporates by reference all preceding paragraphs.
 18!;               23.       Pursuant to Cal. Civ. Code § 1792, the vehicle was accompanied by the retail
       j]
 19 i seller s and the warrantor’s implied warranty of merchantability.
20 '•               24.       Pursuant to Civil Code § 1793, and because of the existence of the express
       ••

21 I wairanty, defendants may not disclaim, limit, or modify the implied wairanties provided by
22 ; the Song-Beverly Act.
23;                 25.       Defendant breached the implied warranty of merchantability of Civil Code §§
24 i: 1791.1 and 1792 in that the above-described defects, malfunctions, and nonconformities
2:);! render the vehicle unfit for the ordinary purposes for which it is used and it would not pass
26 ; without objection in the trade.
27                 26.        Pursuant to Civil Code § 1794(a), plaintiff is entitled to restitution.
28 II              27.        As a direct and proximate result of said breach of implied warranty, plaintiff


            Christensen v. BMW of North America, LLC, et aI.-3-                                   COMPLAINT
                    Case 5:19-cv-01444-NC Document 1-1 Filed 03/20/19 Page 8 of 13



                I     has sustained, and continue to sustain, incidental and
                                                                                 consequential damages in the
           2         approximate amount of $81,000.00.
          3                    28.      Pursuant to Civil Code § 1794(d), plaintiff is
                                                                                         entitled to reasonable attorney
          4          fees according to proof.
       5
                                                        THIRB CAUSE OF ACTION
      6                                       Violatiorw of the Magnuson-Moss Warranty Act
                                                       (By Plaintiff and against BM^ ^
      7                     29.        Plaintiff incorporates by reference all preceding paragraphs.
      8                     30.        The vehicle is a ‘ 'consumer product” as defined by 15 U.S.C. § 2301(1).
      9                    31.         Plaintiff is a “ consumer” as defined by 15 U.S.C. § 2301(3).
     10                    32.         BMW is a “supplier” and a “warrantor”
                                                                                as defined respectively by 15 U.S.C.§
  11                2301(4) and (5).
  12 i                     33.        The express written warranties are “written warranties” as defined by 15
 13 ! U.S.C. §2301(6).
 14:;                      34.        BMW violated the Magnuson-Moss Wananty Act by failing to confoim the
           .i

 15 i! vehicle to the express warranties within a reasonable number of attempts
                                                                                                    »a reasonable
 16 |l amount of time or within the
          i'-                                        warranty periods. Defendant failed to cure its failure to comply
 17: with the Act.
 18'                      35.        Prior to commencing this action, plaintiffs afforded BMW reasonable
      i
 19.: opportunities to cure the failures and to comply with the Act.
20 •'                     36.        Pursuant to 15 U.S.C. § 2310(d)(1), plaintiff is entitled to the equitable
21 . remedies ofrescission and restitution and/or damages. Plaintiff revokes acceptance of the
22 i vehicle and rescinds the contract. Plaintiff is entitled to
                                                                 restitution of all consideration given.
23                        37,        As a proximate result of the violations of the Act, plaintiff has sustained, and
24 continue to sustain damages, both economic and noneconomic, in the approximate amount of
25 $80,000.00.
26                       38.         Pursuant to 15 U.S.C. § 2310(d)(2), plaintiff is entitled to attorney fees and
27 . expenses reasonably incurred in connection with this action.
28-



     t Christensen v. BMW of North America, LLC, et al.-4-
                                                                                                         COMPLAJNT
                Case 5:19-cv-01444-NC Document 1-1 Filed 03/20/19 Page 9 of 13



           1
        2

       3                        39.      Plaintiff incorporates by reference all preceding paragraphs.
       4                        40.      Pursuant to 15 U.S.C. § 2301(7), the breaches by defendants of the state-1
                                                                                                                      aw
       5: implied warranty of merchantability as set forth above also
                il                                                                     constitute breaches of implied
       6i| warranties pursuant to the Magnuson-Moss Act.
       1\                    41.     Pursuant to 15 U.S.C. S9 2310(d)(1), and because of said breaches of implied
       8i             warranties, plaintiff is entitled to the equitable remedies of rescission and
                                                                                                    restitution and/or
      9 ii           damages. Plaintiff revokes
                                                     acceptance, rescinds the contract, and claim full restitution.
     101                     42.    As a proximate result of the breaches of implied
                                                                                         warranty, plaintiff has
     11 ij           sustained, and continue to sustain, damages, both economic and noneconomic, in the
           I!
     12 ij approximate amount of $81,000.00.
  13 i                      43.         Pursuant to 15 U.S.C. § 2310(d)(2). plaintiff is entitled to attorney fees and
  14 expenses reasonably incurred in connection with this action.
 15!
                                                          FIFTH CAUSE OF ACTION
       I                                                   Breach of Express Warranty
 16 II
                                                         (By PlainM' and against BMW)
 17                        44.         Plaintiff refers to and incorporates by reference all preceding paragraphs.
 18                        45.         At all times herein mentioned, on and prior to October 29, 2016, BMW
 19 i utilized media, professional publications and salespersons to urge the use and sale of the
20 ' 2017 BMW X5, and expressly warranted to members of the general public, including the
21 i plaintiff herein, that the vehicle and its component parts were free from latent defects or
22 |; inherent risk of failure and
                                                     were effective, proper and safe for their intended use.
23 :                      46.         Plaintiff relied upon said express warranty representations of BMW in the
24 ■ purchase of the vehicle.

25                        47.         Defendant breached iIts warranties by selling vehicles that did not conform to
26 ; the promises contained in the warranties.
27                        48.         After plaintiff sustained the damages complained of herein as a result of the
2* : drf.c„v. condidon ,f ,he                                                            ^               ^^



       Christensen v. BMW of North A merica, LLC, et aI.-5-
                                                                                                         COMPLAINT
               Case 5:19-cv-01444-NC Document 1-1 Filed 03/20/19 Page 10 of 13



                           contraci and reciiiircnients.
                                                      except as may be excused by misconduct of the defendant
                                                                                                              This
               2           complaint shall serve as funher notice of the breach described herein.


          4:|
                       I                                   PliAVERFOR RFJ JFF
          0
                                  W1 !£Rl£l-ORE, plainun prays for judgment as follows:
                   i
          6'                      I-     Thai ihe coniraci be adjudged rescinded.
          7^                      0
                                         For restitution.
          8;                     .1.
                                         For incidenial and con.scqueniial damages.
          9:1                    4.
                   i
                                         Foi- actual and staiuioiy damages.
      10!
               f                         For reasonable auomc)' fees according to proof,
      11 ;                       6.      for costs and expenses incurred herein.
     12 '                        7.     For such other relief a.s the Court deems p roper.
     13 !i                      8.      For a civil penalty of two times plaintiffs damages.
     14.'

     15 j Dated:                        February 11. 2019            Respectfully submitted.
  16
  17 !i
           :
  IS

 19 ;
                                                                                             '3
                                                                     Aitorney for Plaintiff
 20

 21

 22

23 -

24

25

26

27
      !
28 •




          Christen.scn v.
                       V. BMW of North America. LLC, el al.-6-
                                                                                                  COMPLAINT
          Case 5:19-cv-01444-NC Document 1-1 Filed 03/20/19 Page 11 of 13



                        SUPERIOR COURT OF CALIFORNIA
                                       COUNTY OF SANTA CRUZ
             ill                         701 OCEAN STREET
                                    SANTA CRUZ. CALIFORNIA 95060
     #5
                                            (831)420-2200
                            —           www.santaciiizcourt.orp

                            ALTERNATIVE DISPUTE RESOLUTION (ADR)
                                   information PACKET




   »,                                giSZ r21Tc“ ^                        ™                         »■

  The Court encourages the parties to use some
                                               form of ADR before proceeding to trial. You may choose
  ADR by:
     •    Indicating your preference on Case Management Form CM-11 O'



          Agree to ADR at your Initial Case Management Conference




i'xSg'Sitrri cZ r™
parties agree to Mediation. iHs the pohcy of A^CoC^ toTZ
making a determination of the value of the case        ^ appropriate cases to mediation without




SUPCV-1012
                                                                     Page 1 of3
                   stipulation and order to attend JUDICIAL MEDUTIONLocal Rule 7.1
                                 OR PRIVATE ARBITRATION
                Case 5:19-cv-01444-NC Document 1-1 Filed 03/20/19 Page 12 of 13


      What are the Advantages of Using ADR?

                                                                                                    m a matter of

                                                                                                         money that



          •    ADR provides more participation. Parties have
               mterests and concerns, while litigation foe        more opportunity with ADR to express their own
               responsibilities.                           uses exclusively on the parties’ legal rights and


              disputants who Lave gone Z^K^haTf                                                          of
              especially among those with extensive ADR exp^ence'                              generally high,


     What are the Disadvantages of using ADR?

                                                                                                 money resolving



      •       There generally is less opportunity to find

                                                                                                          ion to

 What ADR Options are Available?
  •       Mediation — A neutral person (mediator) helps the parties
          issues, explore settlement options, and                 . communicate, clarify facts, identify legal
                                                  agree on a solution that is acceptable to all sides.

               ° “rsris sirsr“' r
                  Management Judicial Officer will conduct the In^diation.“ “ ^

              °                                                                             »»"««■>
 •        Arbitration -
          the outcome oArd^irrhiS'cl^lstssTrSir^"'^:"?




SUPCV-1012
                                                                           Page 2 of3
                         stipulation Aiw omer to attend judicial mediationLocal Rule 7.1
                                             OR PRIVATE ARBITRATION
              Case 5:19-cv-01444-NC Document 1-1 Filed 03/20/19 Page 13 of 13

  ATTORNEY OR PARTY WITHOUT ATTORNEY {NAME AND ADDRESS):                 TELEPHONE NO.:
                                                                                                      For Court Use Only




  ATTORNEY FOR {NAME)-.


  SUPERIOR COURT OF CALIFORNIA, COUNTY OF SANTA CRUZ
    Santa Cruz
    701 Ocean Street,.Room 110
    Santa Cruz, CA 95060

 PlaintifOPetitioner:

 Defendant/Respondent:

             STIPULATION AND ORDER TO ATTEND JUDICIAL MEDIATION                           CASE NO.
                               OR PRIVATE ARBITRATION
                 Must be filed 10 days before Case Management Conference


FOR GOOD CAUSE as stated in the attached supporting declaration,
CASE MANAGEMENT CONFERENCE CURRENTLY SET FOR * fDATEl
CHECK ONLY ONE BOX:                                              ---------------------------------------------
1. (    ) The parties stipulate to court ordered mediation.

2. (    ) The parties stipulate to private mediation or arbitration, to be arranged by the parties and completed within 120
          fo^resolvem^e Mse               stated above. The parties agree that such process shall be a good faith attempt


SIGNATURES OF COUNSEL;
                                                     TYPE NAME: __
DATE:                                                ATTORNEY FOR:
                                                     TYPE NAME:
DATE:                                                ATTORNEY FOR:
□ ADDITIONAL SIGNATURES IN ATTACHMENT “A"
                                                          ORDER
BASED ON THE STIPULATION OF THE PARTIES. THE SUPPORTING DECLARATION
AND FINDING GOOD CAUSE, THE APPLICATION IS HEREBY GRANTED
□ SET FOR JUDICIAL MEDIATION ON: _                                            AT:                             a.m./p.m
□ VACATE CMC CURRENTLY SET FOR:                                               AT:                             a.m./p.m.



Date:
                                                     JUDGE OF THE SUPERIOR COURT




  SUPCV-1012
                                                                             Page 3 of 3
                                                                            Local Rule 7.1
                          STIPULATION AND ORDER TO ATTEND JUDICIAL MEDIATION
                                        OR PRIVATE ARBITRATION
